DETAILED ACTION

The following is a Final office action in response to the Amendments filed on June 03, 2022.

Claim 1, 2, 8, 14, 15, have been amended.
Claims 1-20 are pending.

Response to Arguments
 
Claim Objections
Examiner withdraws the claim objection of claim 1 because applicant has cancelled the claim.

Double Patenting Rejections
	Examiner withdraws the double patenting rejection of claims 1-20 in view of applicant’s amendment and remarks filed on September 02, 2022.

	35 U.S.C. 103 Rejections
	Applicant’s argument regarding the 103-rejection filed on September 02, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 



Allowable Subject Matter
Claims 2, 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-12, and 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US PGPub 2013/0195111) in view of Yong et al. (USPGPub 2015/0055652).

As per claim 1, Allan teaches a network node of a multi-area fabric, the network node comprising: a processor; (Allan, see paragraph [0056], the operations of individual areas in a multi-area network to be decoupled from each other, such that the design of multipathing for the fabric in any individual area can be independently optimized for the local topology) and 
a memory configured to store computer executable instructions that when executed by the processor causes the processor to:
 receive a packet from a second network node (Allan, see paragraph [0008], receiving an advertisement from the BEB that indicates a set of BEB identifiers, each of which identifies the BEB and is associated with a respective one of the B-VIDs, wherein each BEB identifier is unique) wherein the network node is a boundary node shared by a first area of the multi-area fabric and a second area of the multi- area fabric (Allan, see paragraph [0035], To allow bi-directional communication, the ABBs 11 on the boundary between two routing areas advertise summarized network end system information (typical)y addresses of BEBs and BCBs and the associated service instances) such that an L1 routing system has simplified knowledge of L2 and the other L1 routing areas, and L2 has simplified knowledge of the subtending L1 routing areas. Thus, for example in FIG. 1, ABB-al and ABB-a2 each sit on the boundary between routing area L1-A and L2).
Allan doesn’t explicitly teach determine that a Type-Length-Value (TLV) in the packet comprises a first area identifier (ID) associated with the first area of the multi-area fabric and a second area ID associated with the second area of the multi-area fabric; and determine, based at least on the determining that the TLV comprises the first and second IDs, that the second network node is another boundary node shared by the first area of the multi-area fabric and the second area of the multi-area fabric Wherein the first area ID is different from the second area ID and the first area is different from the second area.
In analogous art Yong teaches determine that a Type-Length-Value (TLV) in the packet comprises a first area identifier (ID) associated with the first area of the multi-area fabric and a second area ID associated with the second area of the multi-area fabric; and determine, based at least on the determining that the TLV comprises the first and second IDs, that the second network node is another boundary node shared by the first area of the multi-area fabric and the second area of the multi-area fabric Wherein the first area ID is different from the second area ID and the first area is different from the second area (Yong, see paragraph [0036], The multi-area network 600 may comprise one or more multicast trees that span across an L1 network area 602, an L2 network area 604, and/or an L1 network area 606. The multi-area network 600 may comprise a plurality of network nodes 610A-610F, a plurality of border network nodes 608A-608D, and a plurality of host network nodes 612A-612F. The network nodes 610A-610F may be configured similar to network nodes 110 and 114, the border network nodes 608A-608D may be configured similar to border network nodes 108A-108D, and the host network nodes 612A-612F may be configured similar to host network nodes 112 described in FIG. 1. A network operator may configure network node 610A as a tree root node for a multicast tree in the L1 network area 602 and/or may identify a multicast group within the L1 network area 602. Network node 610A may be configured to flood a message (e.g., a router capabilities TLV and/or a MT capabilities TLV) that comprises an RTADDR sub-TLV frame (e.g., RTADDR sub-TLV frame 700 described in FIG. 7) to establish at least a portion of the distribution tree in the L1 network area 602. The flooded message may comprise multicast group information that identifies one or more multicast groups and distribution tree root information that identifies a tree root node. A multicast group may be identified using one or more fields (e.g., a group address field 716 and a group mask field 718 described in FIG. 7) in the RTADDR sub-TLV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yong and apply them on the teaching of Allan as doing so would reduce control traffic and speed up convergence of multicast routing. (Yong, see paragraph [0018]).

	As per claim 3, Allan-Yong teaches the network node of claim 1, wherein the processor is further configured to: determine a first system ID associated with the first network node; and determine a second system ID associated with the second network node (Allan, see paragraph [0034], the ABBs 11 may allow service identifiers such as I-SIDs and some associated BEB information to be leaked between the routing areas, so routes associated with the BEBs with I-SIDs in common may be established through more than one area).

	As per claim 4, Allan-Yong teaches the network node of claim 3, wherein the processor is further configured to: compare the first system ID with the second system; and determine, based at least on the comparison, that the second network node is a designated boundary node configured to generate a virtual node (Allan, see paragraph [0036], the ABBs 11 may represent and advertise routing area L2 into the subtending L1 as a single virtual node attached to each L1 routing area and reachable via the ABBs. More specifically, L2 is advertised to each L1 as a single virtual BEB that hosts all the other nodes (e.g., BEBs 12) in the other subtending L1 areas. Thus, a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).


As per claim 6, 
		[Rejection rational for claim 1 is applicable]. 
	
	As per claim 8,
			[Rejection rational for claim 1 is applicable].

	As per claim 9, Allan-Yong teaches the computer-readable device of claim 8, the operations further comprising: determining a first system ID associated with the first network node; and determining a second system ID associated with the second network node. (Allan, see paragraph [0034], the ABBs 11 may allow service identifiers such as I-SIDs and some associated BEB information to be leaked between the routing areas, so routes associated with the BEBs with I-SIDs in common may be established through more than one area).

As per claim 10, Allan-Yong teaches the computer-readable device of claim 9, the operations further comprising: comparing the first system ID with the second system; and determining, based at least on the comparison, that the second network node is a designated boundary node configured to generate a virtual node. (Allan, see paragraph [0036], the ABBs 11 may represent and advertise routing area L2 into the subtending L1 as a single virtual node attached to each L1 routing area and reachable via the ABBs. More specifically, L2 is advertised to each L1 as a single virtual BEB that hosts all the other nodes (e.g., BEBs 12) in the other subtending L1 areas. Thus, a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).

As per claim 11,  
		[Rejection rational for claim 5 is applicable]. 


As per claim 12,  
		[Rejection rational for claim 1 is applicable]. 



As per claim 14, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 16, Allan-Yong teaches the method of claim 14, further comprising: determining, by the first network node, a first system ID associated with the first network node; and determining, by the first network node, a second system ID associated with the second network node. (Allan, see paragraph [0034], the ABBs 11 may allow service identifiers such as I-SIDs and some associated BEB information to be leaked between the routing areas, so routes associated with the BEBs with I-SIDs in common may be established through more than one area).

As per claim 17, Allan-Yong teaches the method of claim 16, further comprising: comparing, by the first network node, the first system ID with the second system; and determining, by the first network node and based at least on the comparison, that the second network node is a designated boundary node configured to generate a virtual node (Allan, see paragraph [0036], the ABBs 11 may represent and advertise routing area L2 into the subtending L1 as a single virtual node attached to each L1 routing area and reachable via the ABBs. More specifically, L2 is advertised to each L1 as a single virtual BEB that hosts all the other nodes (e.g., BEBs 12) in the other subtending L1 areas. Thus, a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).


As per claim 18,
		[Rejection rational for claim 5 is applicable]. 


As per claim 19,
		[Rejection rational for claim 1 is applicable].


Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US PGPub 2013/0195111) in view of Yong et al. (USPGPub 2015/0055652) and further in view of Lu et al. (USPGPub 2016/0337233).

As per claim 7, Allan-Yong doesn’t explicitly teach the network node of claim 1, wherein the packet comprises a Link State Protocol Data Units (PDU) (LSP).
In analogous art Lu teaches the network node of claim 1, wherein the packet comprises a Link State Protocol Data Units (PDU) (LSP) (Lu, see paragraph [0025], In a SPB-ISIS, each node (for example, a BEB or a BCB) in the backbone network generates Link State PDU (LSP) information. The LSP information contains a relationship among all link state information, B-MAC/B-VLAN and an I-SID of the node. And then, the LSP information is carried in an IS-IS LSP packet by the node and the IS-IS LSP packet is sent to adjacent nodes through all ports of the node).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Lu and apply them on the teaching of Allan-Yong as doing so would help in recognizing relationship among all link state information. (Lu, see paragraph [0025]).


As per claims 13 and 20,
		[Rejection rational for claim 7 is applicable].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449